DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 03/18/2020. 
		Claims 1-13 are presented for examination. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (US 2014/0145150 A1; hereinafter de Jong) in view of Liu and further in view of He.

Regarding claim 1, De Jong (Figs. 5-6 and 12) discloses a touch screen comprising:
a touch sensing layer (touch-sensitive layer 64) including a touch sensing area configured to sense touch information of a touch action ([0035] and [0064]).
a pressure sensing layer (90) including a pressure area (i.e. the area where a user touch on the layer 90) comprising a plurality of photosensitive devices ([0065] discloses that “sensor layer nay be a pressure layer” and  “sensors circuitry such as light sensitive elements and/or light emitting diodes may be formed directly on a substrate such as a silicon substrate in sensor layer 90”), the pressure sensing area configured to sense pressure information of the touch action (since the layer 90 is a pressure sensing layer, it is clear that the pressure layer 90 would sense the pressure information of the user’s touch), 
a processor (storage and processing circuitry 40, see [0048]). 

De Jong teaches a pressure sensing layer (90) comprising a plurality of photosensitive devices ([0065]), but does not explicitly teach:
the photosensitive devices being configured to receive optical signals from a light-emitting side of the touch screen and convert the optical signals into electrical signals; and 
process the electrical signals converted by the photosensitive devices and output corresponding pressure information.

(Figs. 1, 2, 7) teaches:
a pressure sensing layer (pressure-sensitive unit 200 and 300) including a pressure sensing area comprising a plurality of photosensitive devices therein (a plurality of light sensitive diodes, [0006] [0067-0068]), the pressure sensing area configured to sense pressure information of the touch action (par [0036] [0057]), the photosensitive devices being configured to receive optical signals from a light-emitting side of the touch screen and convert the optical signals into electrical signals (par [0057], the photosensitive unit 200 converts an optical signal to an electrical signal); and 
process the electrical signals converted by the photosensitive devices and output corresponding pressure information (par [0084-0086], steps S701 and S702).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify De Jong with Liu to teach the photosensitive devices being configured to receive optical signals from a light-emitting side of the touch screen and convert the optical signals into electrical signals; and process the electrical signals converted by the photosensitive devices and output corresponding pressure information. The suggestion/motivation would have been so that the pressure detection and the touch detection can be achieved with a high precision.

De Jong and Liu do not teach:
the pressure information at least comprising a pressure strength of the touch action.
(Figs. 1 and 33) teaches:
the pressure information at least comprising a pressure strength of the touch action (par [0206], information of lightly pressed fingerprint and heavily pressed fingerprint).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify De Jong and Liu with He to teach a processor; the pressure information at least comprising a pressure strength of the touch action. The suggestion/motivation would have been to equip with one or more security mechanisms to protect the user's privacy.

Regarding claim 2, De Jong, Liu and He disclose the touch screen of claim 1. 
De Jong does not teach further comprising:
a plurality of thin film transistors connected with the plurality of photosensitive devices, respectively, and configured to drive the plurality of photosensitive devices.
Liu (Figs. 1 and 2) further teaches comprising:
a plurality of thin film transistors connected with the plurality of photosensitive devices, respectively, and configured to drive the plurality of photosensitive devices (par [0068-0071], each photosensitive unit 200 may include a light-sensitive diode 210 and a switching transistor 220; and one end of the light-sensitive diode 210 is connected to the fixed-potential electrode 400 and the other end is connected to a first electrode (source or drain) of the switching transistor 220; and a second electrode (drain or source) of the switching transistor 220 is connected to a read line RL, and a control electrode (gate) is connected to a scan line SL).


Regarding claim 3, De Jong, Liu and He disclose the touch screen of claim 2.
De Jong does not teach:
each of the photosensitive devices comprises: a first electrode, a second electrode, and a photodiode between the first electrode and the second electrode; the first electrode is configured as a conductive metal and is connected with the thin film transistor;
the second electrode is configured as a transparent electrode and is configured to transfer the optical signal from the light-emitting side of the touch screen; and
the photodiode is configured to receive the optical signal and convert the optical signal into the electrical signal.

 Liu (Figs. 1 and 2) teaches wherein:
each of the photosensitive devices (par [0071], each photosensitive unit 200) comprises: a first electrode (par [0071] [0074], grounded metal blocking layer 230 functions as a shielding electrode), a second electrode (par [0069], the fixed-potential electrode 400 should be made of a transparent conductive material), 
(light-sensitive diode 210) between the first electrode and the second electrode (par [0068-0072], light-sensitive diode 210 between shield electrode 230 and fixed-potential electrode 400); 
the first electrode is configured as a conductive metal (par [0071] [0074], grounded metal blocking layer 230 functions as a shielding electrode) and is connected with the thin film transistor (par [0071]);
the second electrode is configured as a transparent electrode (par [0069], the fixed-potential electrode 400 should be made of a transparent conductive material) and is configured to transfer the optical signal from the light-emitting side of the touch screen (par [0057]); and
the photodiode (light-sensitive diode 210) is configured to receive the optical signal and convert the optical signal into the electrical signal (par [0057], the photosensitive unit 200 converts an optical signal to an electrical signal).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify De Jong with Liu to teach each of the photosensitive devices comprises: a first electrode, a second electrode, and a photodiode between the first electrode and the second electrode; the first electrode is configured as a conductive metal and is connected with the thin film transistor; the second electrode is configured as a transparent electrode and is configured to transfer the optical signal from the light-emitting side of the touch screen; and the photodiode is configured to receive the optical signal and convert the optical signal into the electrical signal. The suggestion/motivation would have been so that the pressure detection and the touch detection can be achieved with a high precision.

Regarding claim 5, De Jong, Liu and He disclose the touch screen of claim 1. 
De Jong (Fig. 12) further teaches wherein:
a size of the pressure sensing area is not less than a size of the touch sensing area (par [0065], the size of the sensor layer (pressure sensor layer 90 is larger than the size of the touch-sensitive layer 64).

Regarding claim 6, De Jong, Liu and He disclose the touch screen of claim 2. 
De Jong (Fig. 10) further teaches wherein:
the plurality of thin film transistors and the plurality of photosensitive devices are arranged in a same layer (par [0010] [0060], sensor circuitry (e.g., photosensitive elements or other sensor circuitry) may be formed directly on TFT layer 82).

Regarding claim 13, De Jong, Liu and He teach the touch screen of claim 1. 
De Jong (Fig. 1) further teaches a display apparatus (par [0028], electronic device 10 having display 14).

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Jong in view of Liu, He and further in view of Choo et al. (US 2018/0150671 A1; hereinafter Choo).

Regarding claim 4, De Jong, Liu and He disclose the touch screen of claim 3.
However, De Jong, Liu and He do not teach wherein:


Choo teaches:
wherein the photodiode is a PIN-type photodiode or a PN-type photodiode (par [0121], the photodiode may be implemented a PIN diode).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify De Jong, Liu and He with Choo to teach wherein the photodiode is a PIN-type photodiode. The suggestion/motivation would have been to provide high-speed response.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over De Jong in view of Liu, He and further in view of Han (US 2010/0177060 A1).

Regarding claim 7, De Jong, Liu and He disclose the touch screen of claim 1.
However, De Jong, Liu and He do not teach wherein the touch screen is a projected capacitive screen.
Han teaches wherein the touch screen is a projected capacitive screen (par [0010], the capacitive touch-sensitive layer can form a projective capacitive touch-sensitive layer).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify De Jong, Liu and He with Han to teach wherein the touch screen is a projected capacitive screen. The .

8.   Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0079628 A1; hereinafter Liu) in view of He et al. (US 2018/0129798 A1; hereinafter He).

Regarding claim 8, Liu (Fig. 8) discloses a pressure-sensitive touch method comprising:
sensing a touch signal of a touch action occurring in a touch sensing area, to obtain touch information of the touch action (par [0089], detecting electrical signals output by the pressure-sensitive units to determine a position where the finger pressed);
scanning an electrical signal value of a photosensitive device located in a region where the touch signal occurs when the touch signal occurs (par [0091] scanning signals, electrical signal output by the pressure-sensitive unit at the position where the finger pressed), and taking the electrical signal value as a first signal value ([0061] disclose that “the working principle of the photosensitive unit 200 for touch detection is in that different light current is generated based on the different light reflected by the touch position and other non-touch positions to achieve the touch detection”.  Thus, the first signal is the light current of non- touch position; also see [0091] [0101]).
([0061] disclose that “the working principle of the photosensitive unit 200 for touch detection is in that different light current is generated based on the different light reflected by the touch position and other non-touch positions to achieve the touch detection”.  Thus, the current electrical signal is the light current of touch position; also see [0091]);

Liu teaches obtaining the touch action according to the change amount (i.e. touch detection is recognized according different light current generated different light reflected by the touch position and other non-touch positions to achieve the touch detection; [0061]), but Liu does not teach  touch action being a pressure information of the touch action 

He teaches the touch action including pressure information of the touch action (par [0205] discloses that “when the finger touches the sensing zone on the cover glass, changes in the touching force may cause several detectable changes at the optical sensor array”).  
sending the touch information and the pressure information to a controller (it’s obvious that the information both touch position and pressure information are sending to a controller to process so that the finger can be recognized), and outputting a corresponding control command by the controller (e.g., [0209], the control system can determine whether or not to wake up the mobile device in a sleep mode).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Liu with He to teach obtaining a change amount of the current electrical signal value relative to the first signal value; and obtaining pressure information of the touch action according to the change amount; and sending the touch information and the pressure information to a controller, and outputting a corresponding control command by the controller. The suggestion/motivation would have been to equip with one or more security mechanisms to protect the user's privacy.

Regarding claim 9, Liu and He disclose the method of claim 8.
Liu further teaches:
the touch information comprises at least one of a touch position (par [0084], detecting electrical signals output by all the photosensitive units to determine a touch position), a touch duration, or a touch gesture; and
Liu does not teach wherein:
the pressure information at least comprises a pressure strength.
He (Fig. 2A and 33) teaches:
the pressure information at least comprises a pressure strength (par [0206], information of lightly pressed fingerprint and heavily pressed fingerprint).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Liu with He to teach the pressure 

Regarding claim 10, Liu and He disclose the method of claim 8.
Liu further teaches wherein obtaining a change amount of the current electrical signal value (the light current signal of touch position) relative to the first signal value (the light current signal of non-touch position) further comprises: performing a difference operation between the current electrical signal value and the first signal value, and taking a result of the difference operation as the change amount (e.g.,  the touch position is recognized as a result of difference between touch and non-touch signals; see [0061]).
Regarding claim 11, Liu and He disclose the method of claim 8.
 Liu does not teach wherein sensing a touch signal of a touch action occurring in a touch sensing area further comprises:
sensing a capacitance value of each sensing unit in the touch sensing area under a condition in which there is no touch signal in the touch sensing area, and taking the capacitance value as a first capacitance value; and
determining whether the touch signal has occurred in the touch sensing area according to a change of a current capacitance value relative to the first capacitance value of each sensing unit in the touch sensing area.
He (Figs. 14B, 19A) further teaches wherein sensing a touch signal of a touch action occurring in a touch sensing area further comprises:
(par [0133] [0154], no touch), and taking the capacitance value as a first capacitance value (the first capacitance value is the value at no touch); and
determining whether the touch signal has occurred in the touch sensing area (par [0133] [0154], with touch),  according to a change of a current capacitance value relative to the first capacitance value of each sensing unit in the touch sensing area (par [0157], with a Living Finger Touch, (the capacitance of the capacitor Cf 2302 varies based on a distance `d` between the local surface of the finger and the sensing top electrode 2308, the distance between the two plates of the capacitor Cf 2302). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Liu with He to teach sensing a capacitance value of each sensing unit in the touch sensing area under a condition in which there is no touch signal in the touch sensing area, and taking the capacitance value as a first capacitance value; and determining whether the touch signal has occurred in the touch sensing area according to a change of a current capacitance value relative to the first capacitance value of each sensing unit in the touch sensing area. The suggestion/motivation would have been to equip with one or more security mechanisms to protect the user's privacy.

Regarding claim 12, Liu and He disclose the method of claim 11.
 the first capacitance value of each sensing unit in the touch sensing area further comprises:
determining that there is no touch signal in the touch sensing area if the current capacitance value of each sensing unit in the touch sensing area is unchanged relative to the first capacitance value; and 
determining that the touch signal has occurred in a certain sensing unit of the touch sensing area if the current capacitance value of the certain sensing unit in the touch sensing area decreases relative to the first capacitance value.
He (Figs. 14B, 19A) teaches:
 determining that there is no touch signal in the touch sensing area if the current capacitance value of each sensing unit in the touch sensing area is unchanged relative to the first capacitance value (par [0133] [0154] [0157], there is no changes in  capacitance value when there is no touch); and 
determining that the touch signal has occurred in a certain sensing unit of the touch sensing area if the current capacitance value of the certain sensing unit in the touch sensing area decreases relative to the first capacitance value (par [0157], with a Living Finger Touch, (the capacitance of the capacitor Cf 2302 varies based on a distance `d` between the local surface of the finger and the sensing top electrode 2308, the distance between the two plates of the capacitor Cf 2302); Therefore, the distance `d` between the local surface of the finger and the sensing top electrode 2308 will change, thus there is less capacitance).



	
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGAN T. PHAM-LU/Examiner, Art Unit 2691   

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691